19-12359-jlg        Doc 5     Filed 07/23/19      Entered 07/23/19 23:59:48          Main Document
                                                  Pg 1 of 3



 UNITED STATES BANKRUPTCY COURT
 S O U T H E R N D I S T R I C T OF N E W Y O R K
                                                            X
 IN R E :                                                         CH.ll

 3175-77 Villa Avenue Housing                                     Case No.
 Development Fund Corporation,

                                   Debtor.
                                                           X

                            D E C L A R A T I O N PURSUANT T O L . B . R . 1007-2

            I, Albert De La Cruz, on behalf of the Debtor declare as follows under penalty of perjury,

 pursuant to 28 use 1746:

     1. I am a shareholder of 3175-77 Villa Avenue Housing Development Fund Corporation

            (the "Debtor" and ''Debtor-in-Possession"). I am also the secretary of the board of

            directors of the Debtor. As such I am familiar with the matters set forth herein.

     2. The Debtor is a co-operative housing corporation incorporated under the laws of the State

            of New York. The Debtor owns and operates a residential co-operative building at 3175-

            77 Villa Ave, Bronx, N Y (the "Villa Ave Property"). The Villa Ave Property is the

            Debtor's primary asset. The Villa Ave Property consists largely of affordable housing

            units for income qualified individuals.

     3. The Debtor has eleven (11) shareholders, each shareholder owns an equal portion of the

            shares. The Debtor's office is located at the Villa Ave Property.

     4.     The Debtor has no employees and therefore does not anticipate a weekly payroll.

     5. The Debtor contracts for services with third parties and independent contractors.

     6. The Villa Ave Property consists of 56 rental units, and 4 commercial units.
19-12359-jlg     Doc 5     Filed 07/23/19       Entered 07/23/19 23:59:48           Main Document
                                                Pg 2 of 3



    7.   Several years-ago the health of the then President of the Debtor began to decline. Upon

         becoming aware of its then President's declining health, several shareholders began

         looking into the Debtor's finances and learned that a judgment of foreclosure had been

         entered on default in an in rem tax proceeding and was recorded against the Villa Ave

         Property.

    8.   In February 2018, the Debtor's shareholders held a special meeting and elected a new

         board of directors. The new board of directors promptly took measures to rectify the

         financial problems of the building.

    9.   The Debtor also promptly arranged for financing to payoff the amounts alleged to be

         owed to the City. Despite the best efforts of the Debtor, the City has been unwilling to

         work with the Debtor in Debtor's efforts to repay the taxes, the City claims the Debtor

         owes.

     10. The value of the Villa Ave Property is well above the amount that the City alleges is

         owed by the Debtor.

     11. The Debtor has obtained $2,500,000 in financing, contingent on clarification and/or

         resolution with the City of several issues.

     12. Debtor does not anticipate making any payments to officers of the Debtor or to business

         or financial consultants within thirty (30) days after this bankruptcy filing.

     13. The Debtor has one secured creditor:

 N Y C Dept of Finance: Claim Amount $ 1,599,366.04 (Judgment)
 Attn: Corporate Counsel/Andrea B . Feller, Esq.
 100 Church Street, Room 3-250
 New York, N Y 10007
 (212) 356-2565
19-12359-jlg       Doc 5       Filed 07/23/19   Entered 07/23/19 23:59:48           Main Document
                                                Pg 3 of 3



     14. The Debtor has a handful of unsecured creditors, and it is anticipated that unsecured

         claims will total no more than $50,000.

     15. D E B T O R ' S A S S E T S :

         Residential co-operative building at 3175-77 Villa Ave, Bronx, N Y (the "Villa Ave

         Property")

         DEBTOR'S LIABILITIES:

         Set forth in Paragraphs 13 and 14 above.

     16. There are no publicly held securities of the Debtor.

     17. No assets of the Debtor are in the possession or custody of any custodian, public officer,

         pledge, assignee of rents, or secured creditor, or agent for any such entity.

     18. At the time of the filing of this Petition, the sole proceeding against the Debtor is:

 In Rem Tax Foreclosure Action No. 52                           Index No. 40000/15
 Borough of Bronx
 Sections 9, 10, 11, 12, 14, 15, and 16
 Tax Classes 1 and 2

     19. The Debtor is confident in its ability to successfully reorganize through the Chapter 11

         Bankruptcy process. The Debtor has obtained contingent financing in the amount of

         $2,500,000, which is more than enough to satisfy amounts alleged to be owed to the City.

         Furthermore, the value of the Villa Ave Property is well above the amount the Judgment

         amount alleged to be owed to the City. The Debtor hopes to be able to negotiate an

         agreement with the City during this banicruptcy, which wiH involve the Debtor paying the

         full amount that the City alleges to be owed.

         Dated: July 22, 2019


                                                Albert De La^Cruz, Shareholder and Secretary of
                                                the Board of Directors.
